 1                                                                        JS-6
 2

 3

 4

 5

 6

 7

 8
                                 UNITED STATES DISTRICT COURT
 9
                              CENTRAL DISTRICT OF CALIFORNIA
10
      JAMES M. GREEN, CECIL M. GREEN, and               Case No. 2:18-cv-05257-RGK-GJS
11    RITA M. GREEN,
                                                        JUDGMENT
12                               Plaintiffs,
13
                            v.
14
      MONROVIA NURSERY COMPANY, a
15    California corporation,

16                        Defendant.
17

18
           In accordance with the Court’s November 5, 2019 Order, it is ORDERED, ADJUDGED,
19
     and DECREED that:
20
           Judgment is entered against Plaintiffs James M. Green, Cecil M. Green and Rita M. Green,
21
     and in favor of defendant Monrovia Nursery Company. No monetary award is made.
22
           IT IS SO ORDERED.
23

24
     DATED: November 5, 2019
25

26

27
                                         Hon. R. Gary Klausner
28


                                               JUDGMENT
